DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 12/7/2021 have been entered.  Claims 1-14, 18-23 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 10, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (WO 2016/119829) in view of Lundberg (WO 2014/0161603), Furrer et al. (WO 2018/063100), and Salehi et al. (US Publication No. 2018/0087910).
Dai teaches:
Re claim 1.  An apparatus comprising: 
a first robotic arm having a distal end and a proximal end, the distal end being configured for movement and the proximal end securing the first robotic arm (first robot arm 12, Figure 1); 
a camera connected with the distal end of the first robotic arm, the camera being configured to capture image data of a second robotic arm and provide the image data to 
wherein the movement of the first robotic arm is caused by the computer based on the image data of the passive marker and the one or more fixed markers (page 8, second to last paragraph).

Dai fails to specifically teach: (re claim 1) the camera being configured to capture image data of a passive marker connected with a second robotic arm and provide the image data to a computer.
Dai does teach, at the last paragraph on page 4; and Figure 1, a camera mounted on a distal end of a first robotic arm images the tip of a second robotic arm to generate information useful to determine geometrical relations between geometrical markers in the captured image, especially the distance between the tip of the second robot arm and a target position.  
Lundberg teaches, at calibration marker 13, Figure 1; page 8, lines 17-26; and page 14, lines 24-25, such geometrical markers for locating an end-effector in a captured image may take the form of stickers, magnets, or printed paper positioned on the end-effector.  
In view of Lundberg’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as taught by Dai, (re claim 1) the camera being configured to capture image data of a passive marker connected with a second robotic arm and provide the image data to a computer; since Lundberg teaches geometrical markers for locating an end-

	Dai fails to specifically teach: (re claim 1) one or more fixed markers disposed at different locations and unconnected with the first and second robotic arms, the camera being configured to capture image data of the one or more fixed markers and provide the image data of the one or more fixed markers to the computer; wherein at least one of the one or more fixed markers is an active marker.
	Dai teaches, at Figure 1, the last paragraph on page 4, and the second to last paragraph on page 8, a robot with an end-effector mounted camera may determine its location with respect to another robot’s imaged end-effector based on the other robot’s knowledge of the location of its end-effector.  Dai also teaches such vision systems may purposefully request additional visual information in case the actual visual information is not sufficient for guiding a tip of a robot arm to a desired variable target location.  
	Furrer teaches, at Figure 1 and paragraph [00140], using an end-effector mounted camera for localization of wall affixed artificial visual landmarks in the end-effector’s reference frame to reduce drift of a robotic platform.  
	Salehi teaches, at paragraphs [0037, 0053, 0091, 0094, and 0106-0107], in such indoor positioning systems for automatic robot control, color-coded LED landmarks may be used to create spatial identifiers.  These LED landmarks may selectively light up different color LEDs so that the landmark may be identified for localization purposes, 
	In view of Furrer and Salehi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as taught by Dai, (re claim 1) one or more fixed markers disposed at different locations and unconnected with the first and second robotic arms, the camera being configured to capture image data of the one or more fixed markers and provide the image data of the one or more fixed markers to the computer; wherein at least one of the one or more fixed markers is an active marker; since Furrer teaches using an end-effector mounted camera for localization of artificial visual landmarks in the end-effector’s reference frame to reduce drift of a robotic platform.  This localization and drift reduction can be used with the system of Dai to allow either robot to localize its end-effector such that the robot may provide accurate location information to the other robot; and to provide additional visual information sufficient for guiding a tip of a robot arm to a desired variable target location.  Salehi teaches such visual landmarks may be comprised of LEDs which allows for both localization and communication.

Dai further teaches:
Re claim 2.  Further comprising: 
a controller configured to receive instructions from the computer generated based on the image data of the passive marker and the one or more fixed markers and configured to drive the movement of the first robotic arm based on the instructions (first and last full paragraphs on page 8).

Re claim 4.  A system comprising: 
a first robotic arm having a first camera disposed on a distal end of the first robotic arm (first robot arm 12, and camera 22, Figure 1); 
a first controller connected with the first robotic arm and configured to cause movement of the first robotic arm (vision system 38, and robot controller 40, Figure 1; and page 8, second to last paragraph); and 
a second robotic arm (second robot arm 28, Figure 1), 
wherein the first camera is positioned such that the passive marker is within a field of view of the first camera, the first camera being configured to capture first image data of the passive marker and provide the first image data to a computer, and the first controller being configured to cause the movement of the first robotic arm based on a first set of instructions obtained from the computer, wherein the first set of instructions are based on the first image data (last paragraph on page 4; and page 8, second to last paragraph).

Dai fails to specifically teach: (re claim 4) a second robotic arm having a passive marker connected to a distal end of the second robotic arm; and wherein the first camera is positioned such that the passive marker is within a field of view of the first camera, the first camera being configured to capture first image data of the passive marker and provide the first image data to a computer. 
Dai does teach, at the last paragraph on page 4; and Figure 1, a camera mounted on a distal end of a first robotic arm images the tip of a second robotic arm to 
Lundberg teaches, at calibration marker 13, Figure 1; page 8, lines 17-26; and page 14, lines 24-25, such geometrical markers for locating an end-effector in a captured image may take the form of stickers, magnets, or printed paper positioned on the end-effector.  
In view of Lundberg’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Dai, (re claim 4) a second robotic arm having a passive marker connected to a distal end of the second robotic arm; and wherein the first camera is positioned such that the passive marker is within a field of view of the first camera, the first camera being configured to capture first image data of the passive marker and provide the first image data to a computer; since Lundberg teaches geometrical markers for locating an end-effector in a captured image, as required by Dai, may take the form of stickers, magnets, or printed paper positioned on the end-effector.  Using the known passive markers of Lundberg would yield the predictable result of enabling the camera system to locate the end-effector of the second robotic arm in a captured image.  

	Dai fails to specifically teach: (re claim 4) one or more fixed markers disposed at different locations and unconnected with the first and second robotic arms and wherein at least one of the one or more fixed markers is an active marker, the camera being configured to capture image data of the one or more fixed markers and provide the 
	Dai teaches, at Figure 1, the last paragraph on page 4, and the second to last paragraph on page 8, a robot with an end-effector mounted camera may determine its location with respect to another robot’s imaged end-effector based on the other robot’s knowledge of the location of its end-effector.  Dai also teaches such vision systems may purposefully request additional visual information in case the actual visual information is not sufficient for guiding a tip of a robot arm to a desired variable target location.  
	Furrer teaches, at Figure 1 and paragraph [00140], using an end-effector mounted camera for localization of wall affixed artificial visual landmarks in the end-effector’s reference frame to reduce drift of a robotic platform.  
	Salehi teaches, at paragraphs [0037, 0053, 0091, 0094, and 0106-0107], in such indoor positioning systems for automatic robot control, color-coded LED landmarks may be used to create spatial identifiers.  These LED landmarks may selectively light up different color LEDs so that the landmark may be identified for localization purposes, and the illumination level may be modulated to allow for visual light communications (VLC).
	In view of Furrer’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as taught by Dai, (re claim 4) one or more fixed markers disposed at different locations and unconnected with the first and second robotic arms and wherein at least one of the one or more fixed markers is an active marker, the camera being configured to capture image data of the one or more fixed markers and provide the image data to a computer; 

Dai further teaches:
Re claim 6.  Further comprising: 
a second controller connected with the second robotic arm and configured to cause movement of the second robotic arm (controller 42, and control connection 46, Figure 1), 
wherein the second robotic arm includes a second camera disposed on the distal end of the second robotic arm, the second camera being configured to capture second image data of the passive marker disposed on the distal end of the first robotic arm and provide the second image data to the computer, and the second controller being configured to cause the movement of the second robotic arm based on a second set of instructions obtained from the computer, wherein the second set of instructions is based on the second image data (last paragraph on page 4; last full paragraph on page 5; and gripper tool 26, and camera 32, Figure 2).

Dai fails to specifically teach: (re claim 6) wherein the first robotic arm includes a passive marker disposed on the distal end of the first robotic arm. 
Dai does teach, at the last paragraph on page 4; last full paragraph on page 5; and gripper tool 26, and camera 32, Figure 2, a camera mounted on a distal end of a second robotic arm images the tip of a first robotic arm to generate information useful to determine geometrical relations between geometrical markers in the captured image, especially the distance between the tip of the first robot arm and a target position.  
Lundberg teaches, at calibration marker 13, Figure 1; page 8, lines 17-26; and page 14, lines 24-25, such geometrical markers for locating an end-effector in a captured image may take the form of stickers, magnets, or printed paper positioned on the end-effector.  
In view of Lundberg’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Dai, (re claim 6) wherein the first robotic arm includes a passive marker disposed on the distal end of the first robotic arm; since Lundberg teaches geometrical markers for locating an end-effector in a captured image, as required by Dai, may take the form of stickers, magnets, or printed paper positioned on the end-effector.  Using the known passive markers of Lundberg would yield the predictable result of enabling the camera system to locate the end-effector of the first robotic arm in a captured image.  

Dai further teaches:
Re claim 7.  Wherein the first camera is positioned such that the one or more fixed markers are within a field of view of the first camera (last paragraph on page 4; and page 8, second to last paragraph; and Furrer paragraph [00140]).

Re claim 10.  Wherein the second robotic arm is stationary (page 6, third paragraph: “stopped in case of an upcoming collision risk”).

Dai fails to specifically teach: (re claim 18) wherein the computer is configured to: access computer-aided design (CAD) data; determine a respective location of the passive marker and the one or more fixed markers in the image data relative to the CAD data; and based on the respective location of the passive marker in the image data, determine the instructions.
	Furrer teaches, at paragraph [00140], using the end-effector mounted camera to recognize a machine-readable optical label, correspondingly reference a BIM (Building Information Model) model, and localize artificial visual landmarks with pose measurements used in a similar fashion as those of objects represented in the model.  Furrer further teaches, at paragraph [00141], parsing the work plan corresponding to the BIM, localizing the robotic system, and performing the required work.  
	CADLearning ("Understanding the Difference Between BIM and CAD") indicates, at the paragraph split between the first and second pages, that “BIM tools such as Revit are technically CAD programs”.  
In view of Furrer’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as (re claim 18) wherein the computer is configured to: access computer-aided design (CAD) data; determine a respective location of the passive marker and the one or more fixed markers in the image data relative to the CAD data; and based on the respective location of the passive marker in the image data, determine the instructions; since Furrer teaches using the end-effector mounted camera to recognize a machine-readable optical label, correspondingly reference a BIM (Building Information Model) model, and localize artificial visual landmarks with pose measurements used in a similar fashion as those of objects represented in the model.  Furrer further teaches parsing the work plan corresponding to the BIM, localizing the robotic system, and performing the required work.  

Dai fails to specifically teach: (re claim 21) wherein each active marker is configured to change at least one of a color; (re claim 22) wherein each active marker is configured to change at least one of a luminous intensity; (re claim 23) wherein each active marker is configured to change at least one of a color or a luminous intensity.
Salehi teaches, at paragraphs [0037, 0053, 0091, 0094, and 0106-0107], in such indoor positioning systems for automatic robot control, color-coded LED landmarks may be used to create spatial identifiers.  These LED landmarks may selectively light up different color LEDs so that the landmark may be identified for localization purposes, and the illumination level may be modulated to allow for visual light communications (VLC).
In view of Salehi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as (re claim 21) wherein each active marker is configured to change at least one of a color; (re claim 22) wherein each active marker is configured to change at least one of a luminous intensity; (re claim 23) wherein each active marker is configured to change at least one of a color or a luminous intensity; since Salehi teaches such color changing LED landmarks may be used to output specific color combinations for identifying the landmark, and the illumination level may be modulated to additionally allow for visual light communications.  

Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (WO 2016/119829) as modified by Lundberg (WO 2014/161603), Furrer et al. (WO 2018/063100), and Salehi et al. (US Publication No. 2018/0087910) as applied to claims 1, 4, and 6 above, and further in view of Freeman (US Publication No. 2017/0336774).
The teachings of Dai have been discussed above.  Dai fails to specifically teach: (re claims 3 and 5) further comprising: 
a tool flange connected with the distal end of the first robotic arm; and 
an end effector connected with the tool flange and configured to engage with a node, 
wherein the camera is connected with the distal end of the first robotic arm through the end effector and the tool flange; and
(re claim 8) further comprising: 
a second tool flange connected with the distal end of the second robotic arm; and 
a second end effector connected with the second tool flange and configured to engage with a part, 


Freeman teaches, at end effector 112, end effector 122, vision system 113, and vision system 123, Figure 2, end effectors at distal ends of robotic arms which are configured to support parts 250, 251, and 252 also support the vision systems 113 and 123.  This known method of situating the end effectors and cameras mounted at the distal end of robotic arms yields the predictable results of allowing the cameras to move where the end effectors move and image the other end effector.  
Lundberg teaches, at Figure 1, such end effectors 4 are commonly mounted to the distal end of robot arms 3 using tool flanges 21.  This allows for the mounting and dismounting of end-effectors, the switching of end-effectors, or the replacement of end-effectors.

In view of Freeman and Lundberg’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as taught by Dai, (re claims 3 and 5) further comprising: a tool flange connected with the distal end of the first robotic arm; and an end effector connected with the tool flange and configured to engage with a node, wherein the camera is connected with the distal end of the first robotic arm through the end effector and the tool flange; and (re claim 8) further comprising: a second tool flange connected with the distal end of the second robotic arm; and a second end effector connected with the second tool flange and configured to engage with a part, wherein the second camera is connected .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (WO 2016/119829) as modified by Lundberg (WO 2014/161603), Furrer et al. (WO 2018/063100), and Salehi et al. (US Publication No. 2018/0087910) as applied to claim 6 above, and further in view of Schreiber (US Publication No. 2018/0021944).
The teachings of Dai have been discussed above.  Dai fails to specifically teach: (re claim 9) further comprising: a switch connected with the first controller and the second controller, wherein the switch is configured to provide the first set of instructions obtained from the computer to the first controller or the second set of instructions obtained from the computer to the second controller.
Schreiber teaches, at command switch 107, Figure 1, and paragraph [0059], such cooperative robots may be controlled by a main computer 140, including a command switch 107 configured for sending commands to the individual manipulator controllers 101S and 102S.  Such a switch is a known method for coordinating control 
In view of Schreiber’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Dai, (re claim 9) further comprising: a switch connected with the first controller and the second controller, wherein the switch is configured to provide the first set of instructions obtained from the computer to the first controller or the second set of instructions obtained from the computer to the second controller; since Schreiber teaches such cooperative robots may be controlled by a main computer, including a command switch configured for sending commands to the individual manipulator controllers.  Such a switch is a known method for coordinating control between two cooperative robots which are controlled by a single computer to ensure their movements are coordinated.  The use of such a switch will yield the predictable result of coordinating the movements of the two robots.  

Claims 11-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (WO 2016/119829) in view of Lundberg (WO 2014/161603), Freeman (US Publication No. 2017/0336774), Furrer et al. (WO 2018/063100), and Salehi et al. (US Publication No. 2018/0087910).
Dai teaches:
Re claim 11.  An apparatus comprising: 
a memory (paragraph split between pages 1 and 2); and 

obtain, from a first camera disposed on a first robotic arm, first image data of a first passive marker connected to a second robotic arm (last paragraph on page 4); 

Dai fails to specifically teach: (re claim 11) a first passive marker connected to a second robotic arm. 
Dai does teach, at the last paragraph on page 4; and Figure 1, a camera mounted on a distal end of a first robotic arm images the tip of a second robotic arm to generate information useful to determine geometrical relations between geometrical markers in the captured image, especially the distance between the tip of the second robot arm and a target position.  
Lundberg teaches, at calibration marker 13, Figure 1; page 8, lines 17-26; and page 14, lines 24-25, such geometrical markers for locating an end-effector in a captured image may take the form of stickers, magnets, or printed paper positioned on the end-effector.  
In view of Lundberg’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Dai, (re claim 11) a first passive marker connected to a second robotic arm; since Lundberg teaches geometrical markers for locating an end-effector in a captured image, as required by Dai, may take the form of stickers, magnets, or printed paper positioned on the end-effector.  Using the known passive markers of Lundberg 

Dai fails to specifically teach: (re claim 11) 
obtain, from a first camera disposed on a first robotic arm, first image data of one or more fixed markers disposed at different locations and unconnected with the first and second robotic arms, wherein at least one of the one or more fixed markers is an active marker;
generate a first set of instructions based on a position of the first passive marker and a position of each of the one or more fixed markers in the first image data, the first set of instructions associated with causing connection of a node engaged by the first robotic arm to a part engaged by the second robotic arm; and 
provide the first set of instructions to a first controller connected with the first robotic arm, wherein the first set of instructions causes first movement of the first robotic arm in association with the connection of the node to the part. 

Dai teaches, at Figure 1, the last paragraph on page 4, and the second to last paragraph on page 8, a robot with an end-effector mounted camera may determine its location with respect to another robot’s imaged end-effector based on the other robot’s knowledge of the location of its end-effector.  Dai also teaches such vision systems may purposefully request additional visual information in case the actual visual information is not sufficient for guiding a tip of a robot arm to a desired variable target location.  

Salehi teaches, at paragraphs [0037, 0053, 0091, 0094, and 0106-0107], in such indoor positioning systems for automatic robot control, color-coded LED landmarks may be used to create spatial identifiers.  These LED landmarks may selectively light up different color LEDs so that the landmark may be identified for localization purposes, and the illumination level may be modulated to allow for visual light communications (VLC).
	Freeman teaches, at first part 250, second part 251, and third part 252, Figure 2, and paragraphs [0032 and 0036], coordinating the movement of two robots with end-effector mounted cameras to enable the assembly of diverse components.  One robot may visually monitor the other robot to ensure the components are properly assembled.
	
In view of Freeman’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as taught by Dai, (re claim 11) obtain, from a first camera disposed on a first robotic arm, first image data of one or more fixed markers disposed at different locations and unconnected with the first and second robotic arms, wherein at least one of the one or more fixed markers is an active marker; generate a first set of instructions based on a position of the first passive marker and a position of each of the one or more fixed markers in the first image data, the first set of instructions associated with causing connection of a node engaged by the first robotic arm to a part engaged by the second 

	Dai further teaches: 
Re claim 12.  Wherein the at least one processor is further configured to: 
obtain, from the first camera disposed on the first robotic arm, updated image data of the first passive marker disposed on the second robotic arm after the first movement of the first robotic arm (page 4, last paragraph; and page 5, second paragraph); 
generate an updated set of instructions based on an updated position of the first passive marker in the updated image data, the updated set of instructions configured to correct a position of the first robotic arm relative to the second robotic arm in association 
provide the updated set of instructions to the first controller connected with the first robotic arm, wherein the updated set of instructions causes corrective movement of the first robotic arm in association with the connection of the node to the part (page 3, last full paragraph; page 8, second to last paragraph).

 Re claim 13.  Wherein the at least one processor is further configured to: 
obtain, from a second camera disposed on the second robotic arm, second image data of a second passive marker disposed on the first robotic arm and the one or more fixed markers (last paragraph on page 4; last full paragraph on page 5; and camera 32, Figure 2; and Furrer paragraph [00140]); 

Dai fails to specifically teach: (re claim 13) a passive marker disposed on the first robotic arm. 
Dai does teach, at the last paragraph on page 4; last full paragraph on page 5; and gripper tool 26, and camera 32, Figure 2, a camera mounted on a distal end of a second robotic arm images the tip of a first robotic arm to generate information useful to determine geometrical relations between geometrical markers in the captured image, especially the distance between the tip of the first robot arm and a target position.  
Lundberg teaches, at calibration marker 13, Figure 1; page 8, lines 17-26; and page 14, lines 24-25, such geometrical markers for locating an end-effector in a 
In view of Lundberg’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Dai, (re claim 13) a passive marker disposed on the first robotic arm; since Lundberg teaches geometrical markers for locating an end-effector in a captured image, as required by Dai, may take the form of stickers, magnets, or printed paper positioned on the end-effector.  Using the known passive markers of Lundberg would yield the predictable result of enabling the camera system to locate the end-effector of the first robotic arm in a captured image.  

Dai fails to specifically teach: (re claim 13)  
generate a second set of instructions based on a position of the second passive marker in the second image data and a position of each of the one or more fixed markers in the second image data, the second set of instructions associated with causing the connection AFDOCS/16906829.142of the node engaged by the first robotic arm to the part engaged by the second robotic arm; and 
provide the second set of instructions to a second controller connected with the second robotic arm, wherein the second set of instructions causes second movement of the second robotic arm in association with the connection of the node to the part.

Furrer teaches, at Figure 1 and paragraph [00140-00142], using an end-effector mounted camera for localization of wall affixed artificial visual landmarks in the end-
	Freeman teaches, at first part 250, second part 251, and third part 252, Figure 2, and paragraphs [0032 and 0036-0037], coordinating the movement of two robots with end-effector mounted cameras to enable the assembly of diverse components.  One robot may visually monitor the other robot to ensure the components are properly assembled.

In view of Freeman’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as taught by Dai, (re claim 13) generate a second set of instructions based on a position of the first marker in the second image data, the second set of instructions associated with causing the connection AFDOCS/16906829.142of the node engaged by the first robotic arm to the part engaged by the second robotic arm; and provide the second set of instructions to a second controller connected with the second robotic arm, wherein the second set of instructions causes second movement of the second robotic arm in association with the connection of the node to the part; since Furrer teaches using an end-effector mounted camera for localization of wall affixed artificial visual landmarks in the end-effector’s reference frame to reduce drift of a robotic platform and moving the end-effector and the object held by the end-effector according to a model and the localized position to accurately place components.  Freeman teaches coordinating the movement of two robots with end-effector mounted cameras to enable the assembly of diverse 

	Dai further teaches:
Re claim 14.  Wherein the first set of instructions are based on the one or more fixed markers as a reference point (Furrer paragraphs [00140-00142]).

Dai fails to specifically teach: (re claim 19) further comprising the at least one processor coupled to the memory and configured to: access computer-aided design (CAD) data; determine the respective location of the first passive marker and the one or more fixed markers in the first image data relative to the CAD data; and determine the first set of instructions based on the respective location of the first passive marker in the first image data.
	Furrer teaches, at paragraph [00140], using the end-effector mounted camera to recognize a machine-readable optical label, correspondingly reference a BIM (Building Information Model) model, and localize artificial visual landmarks with pose measurements used in a similar fashion as those of objects represented in the model.  Furrer further teaches, at paragraph [00141], parsing the work plan corresponding to the BIM, localizing the robotic system, and performing the required work.  
	CADLearning ("Understanding the Difference Between BIM and CAD") indicates, at the paragraph split between the first and second pages, that “BIM tools such as Revit are technically CAD programs”.  
(re claim 19) further comprising the at least one processor coupled to the memory and configured to: access computer-aided design (CAD) data; determine the respective location of the first passive marker and the one or more fixed markers in the first image data relative to the CAD data; and determine the first set of instructions based on the respective location of the first passive marker in the first image data; since Furrer teaches using the end-effector mounted camera to recognize a machine-readable optical label, correspondingly reference a BIM (Building Information Model) model, and localize artificial visual landmarks with pose measurements used in a similar fashion as those of objects represented in the model.  Furrer further teaches parsing the work plan corresponding to the BIM, localizing the robotic system, and performing the required work.  

Dai fails to specifically teach: (re claim 20) wherein to determine the respective location of the first passive marker and the one or more fixed markers in the first image data relative to the CAD data, the at least one processor is further configured to determine a variance between a position of the first robotic arm and a position that causes the connection of the node engaged by the first robotic arm to the part engaged by the second robotic arm.
Furrer teaches, at paragraph [00142], using closed-loop control to move the end-effector and the object held by the end-effector using real-time sensed information, and determining a goal pose for the object depending on adjacent and further away objects, 
In view of Furrer’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as taught by Dai, (re claim 20) wherein to determine the respective location of the first passive marker and the one or more fixed markers in the first image data relative to the CAD data, the at least one processor is further configured to determine a variance between a position of the first robotic arm and a position that causes the connection of the node engaged by the first robotic arm to the part engaged by the second robotic arm; since Furrer teaches such robots which localize themselves based on local and global visual criteria can use closed-loop control to determine and reduce a variance from a desired position, such as the position used for assembling the parts of Freeman.  Such closed loop systems allow errors to be reduced such that the parts end up in the proper positions.  

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 12/7/2021, with respect to the rejection of claims 1-2, 4, 6-7, 10, and 18 under 35 U.S.C. § 103 in view of Dai, Lundberg, and Furrer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made further in view of Salehi et al. (US Publication No. 2018/0087910).  Salehi teaches fixed markers, such as those of Furrer, may be comprised of color LEDs 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664